Name: Commission Regulation (EEC) No 2384/91 of 31 July 1991 on the transitional measures applicable to the wine- growing sector in Portugal during the 1991/92 wine year
 Type: Regulation
 Subject Matter: Europe;  agricultural activity
 Date Published: nan

 7. 8 . 91 Official Journal of the European Communities No L 219/9 COMMISSION REGULATION (EEC) No 2384/91 of 31 July 1991 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in order to permit the definition of products which may use bottles of the 'Bocksbeutel' or 'Cantil' type in Portugal the deadline laid down for supplementing Annex V to Commission Regulation (EEC) No 3201 /90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts (4), should ' be extended by one year ; Whereas the derogations concerning 'vinho verde' should be extended until 1 September 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas, pursuant to the Act of Accession, the organiza ­ tion of the market in wine is to apply in Portugal from the beginning of the second stage of accession ; whereas for administrative reasons it has not as yet been possible to determine the wine-growing areas of Portugal and the oenological practices permitted under Title II of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and the varieties of vines authorized for the production of table wines should be determined with due regard to the special features of wine-growing in Portugal and the climatic conditions of the country in order to draw up rules which will resemble those to apply there on a defi ­ nitive basis : HAS ADOPTED THIS REGULATION : Article 1 Until 31 August 1992 the Community rules on the wine ­ growing sector shall apply to Portugal subject to the specific provisions of this Regulation .Whereas, in order to ensure a smooth transition from the old arrangements to the Community scheme and to ensure balance on the Portuguese market, there should be a specific distillation measure for the current year, which, while simplifying market management measures for the grower, will have an impact on improving market condi ­ tions comparable with the application of normal instru ­ ments and at equivalent cost ; whereas the maximum quantity which it is planned to distil under that measure could be adjusted depending on the quantities actually available on the Portuguese market ; whereas, furthermore, in order gradually to introduce the qualitative measures in force in the Community, particularly distillation pursuant to Article 35 of Regulation (EEC) No 822/87, pursuant to Council Regulation (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations in ­ volving wine and the by-products of wine-making (3), as far as it applies, procedures adapted to existing practices in Portugal should be introduced ; Whereas the guide prices for the 1991 /92 wine year have been fixed for Portugal at the same level as for the Community of Ten and so the applicable prices and aids should also be aligned ; Article 2 1 . The rules governing oenological practices and processes laid down in Title II of Regulation (EEC) No 822/87 shall apply to Portugal during the 1991 /92 wine year subject to the following conditions : (a) increases in alcoholic strength shall be limited to 2 % vol. Products eligible under this measure shall have a natural alcoholic strength by volume of at least 7,5 % vol, before enrichment and total alcoholic strength by volume of not more than 13 % after enrichment. However, products upstream of table wine originating in the 'Vinho verdi' region must have an alcoholic strength by volume of at least 7 % before enrichment. The addition of concentrated grape must or rectified concentrated grape must shall not have the effect of increasing the initial volume of fresh crushed grapes, grape must, grape must in fermentation or new wine still in fermentation by more than 6,5 % ; (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 6 . M OJ No L 202, 14. 7. 1989, p. 14. (4) OJ No L 309, 8 . 11 . 1990, p. 1 . No L 219/ 10 Official Journal of the European Communities 7. 8 . 91 (b) fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine may be the subject of acidification or deacidification . 2. The vine varieties which may be used to produce table wine shall be those traditionally cultivated in Portugal. 3 . The aids for the use of concentrated grape musts and rectified concentrated grape musts referred to in Article 45 ( 1 ) of Regulation (EEC) No 822/87 shall be as set out in Annex I. The standard minimum natural alcoholic strength by volume to be used as the basis for assessment of the volume of alcohol to be delivered for distillation shall be 9 % . The standard natural alcoholic strength by volume to be used to assess the quantity of alcohol in the wine shall be 9 % ; (c) Articles 25, 26 and 27 of Regulation (EEC) No 2046/89 shall not apply. 2. A distillation operation reserved for producers of table wine in Portugal and financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) is hereby initiated. This operation shall be governed by Regulation (EEC) No 2046/89, with the exception of Articles 11 to 19, 25, 26 and 27 thereof, and the following provisions : (a) the total quantity of table wine which may be distilled shall not exceed 1,3 million hectolitres ; (b) the contracts and declarations referred to in Articles 4 ( 1 ) and 5 ( 1 ) of Regulation (EEC) No 2046/89 shall be submitted to the intervention agency for approval no later than 31 October 1992. These contracts shall relate to not less than 10 hi and shall not exceed 25 hl/ha. Approval of the contracts shall be authorized as from the opening of this distillation operation subject to the operation provided for in the following subpara ­ graph . In the event of approval, the intervention agency shall explicitly draw the attention of the contracting parties to the conditions laid down in the regulations on payment of the aid. The competent authorities shall inform the Commission of the quantities of wine covered by contracts and declarations approved by them. The Commission shall determine the percent ­ age of the quantity entered in contracts which may actually be delivered for distillation so that the actual quantity to be distilled does not exceed the limit laid down in (a). However, if the quantity resulting from the applica ­ tion of that percentage is less than 10 hectolitres, the quantity which may be delivered shall be 10 hecto ­ litres. No aid shall be paid in respect of wine delivered for distillation in excess of the quantities allowed each producer ; (c) contracts and declarations shall state at least :  the quantity, colour and actual alcoholic strength of the table wine to be distilled,  the name and address of the producer,  the place where the wine is stored,  the name of the distiller or the name of the distil ­ lery,  the address of the distillery. Article 3 1 . The price system and rules governing intervention and other measures to improve market conditions laid down in Title III of Regulation (EEC) No 822/87 shall apply in Portugal during the 1991 /92 wine year with the exception of Articles 28 , 29, 32, 33, 34, 36, 38 to 42 and 46 thereof and subject to the following implementing provisions : (a) compulsory distillation pursuant to Article 35 of Regu ­ lation (EEC) No 822/87 shall apply to producers who wish to benefit from distillation under paragraph 2 of this Article. However, the following shall not be obliged to deliver the by-products of wine-making :  producers who have undertaken vinification, or any other grape processing, involving a quantity not exceeding 40 hectolitres,  producers who do not process their grapes on cooperative premises and whose delivery obliga ­ tion does not exceed 5 hectolitres. The quantities of products exempted shall be entered in the registers kept in accordance with Article 71 (2) of Regulation (EEC) No 822/87 and withdrawn before the end of the wine year. Producers who are not under an obligation to deliver the by-products of wine-making may deliver such products and shall then qualify under the measures provided for in Article 35 of Regulation (EEC) No 822/87 subject to the implementing rules laid down in this Regulation ; (b) the quantity of alcohol contained in the by-products of wine-making referred to in Article 35 (2) delivered for distillation shall be at least :  8 % by volume of the alcohol contained in the wine if it has been obtained by direct vinification of grapes,  4 % by volume of the alcohol contained in the wine if it has been obtained by vinification of grape must, grape must in fermentation or new wine still in fermentation. 7. 8 . 91 Official Journal of the European Communities No L 219/11 If any of the proof is not provided within the time limits laid down, but is provided within two months, the inter ­ vention agency shall withhold 0,5 % of the security for every day late. Over two months, the security shall be forfeit. 6. Distillation may not take place after 31 July 1992. Not later than the 10th day of each month, distillers shall send the intervention agency a statement of the quantities of wine distilled during the previous month, broken down by the categories listed in the first subparagraph of Article 3 (1 ) of Regulation (EEC) No 2046/89 . At the same time as it provides the information referred to in Article 20 of Regulation (EEC) No 2046/89 , Portugal shall notify the Commission of the quantities of wine distilled broken down by colour. No later than 31 December 1992, Portugal shall notify cases where the distiller has not complied with his obliga ­ tions and the measures taken as a result. 7. The amounts of the reduction referred to in Article 44 of Regulation (EEC) No 822/87 in the buying-in price of the wine delivered and in the aid to the distiller for distillation as referred to in Article 3 (2) of this Regulation shall be as set out in Annex IV. 3 . The buying-in prices of the products and wines deli ­ vered for distillation as referred to in paragraphs 1 and 2 alcohol and :  the aid to distillers,  the buying-in prices of alcoholic obtained from distil ­ lation as referred to in paragraph 1 and delivered to the intervention agency,  the contribution of the European Agricultural Guidance and Guarantee Fund (EAGGF) to the taking over of that alcohol, for those products shall be as listed in Annexes II and III . No later than 31 October 1992 the distiller shall deliver to the intervention agency the product of distillation as referred to in paragraph 1 , which must have an alcoholic strength of at least 92 % vol. No later than three months after delivery of the alcohol, the intervention agency shall pay the distiller the price laid down for the raw alcohol. During the two months following the latest date for delivery for distillation as referred to in Article 35 of Regulation (EEC) No 822/87 in respect of the 1991 /92 wine year, the intervention agency shall pay the distiller a supplement of ECU 0,11 per % vol and per hectolitre of neutral alcohol delivered. The supplement shall be paid for a quantity of neutral alcohol not exceeding 25 % of the total quantity deli ­ vered even if the percentage of neutral alcohol exceeds 25 % . 4. The distiller shall pay the minimum buying-in price to the producer within three months of the date on which the wines and by-products of wine-making entered the distillery. No later than 31 October 1992, the distiller shall provide the intervention agency with proof of distillation and, where appropriate, proof of payment of the minimum price. If the proof of payment of the price of the wine shows that the deadline laid down in the first subparagraph has not been met but that the over-run does not exceed one month, the aid payable to the distiller shall be reduced by 1 % for each day of over-run for up to one month. If the over-run exceeds one month, no further aid shall be payable. If it is found that the distiller did not pay the buying-in price to the producer, the intervention agency shall pay the producer an amount equal to the aid no later than 31 December 1992. 5. The advance referred to in Article 8 of Regulation (EEC) No 2046/89 shall be paid within three months of presentation of proof of lodging of the security. The security shall be released if the distiller provides proof of distillation and proof of payment of the minimum price by 31 October 1992 at the latest. Article 4 Without prejudice to Article 341 of the Act of Accession, 'vinho verde may :  be marketed with a total alcoholic strength by volume of not less than 8,5 % vol in the case of white quality wines psr which have not been enriched,  have a total sulphur dioxide content of not more than 300 mg/1. Article 5 Regulation (EEC) No 3201 /90 is hereby amended as follows : In the second subparagraph of Article 20 (2) (b) (i), '31 August 1991 ' is replaced by '31 October 1991 .' Article 6 This Regulation shall enter into force on 1 September 1991 . No L 219/12 Official Journal of the European Communities 7. 8 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission 7. 8 . 91 Official Journal of the European Communities No L 219/13 ANNEX I Aid for the use of concentrated grape must and rectified concentrated grape must in wine-making (Article 2 (3)) 1991 /92 WINE YEAR (ECU % vol/hl) Amount of aid : (a) Concentrated grape must : (b) Rectified concentrated grape 1,32 1,78 ANNEX II Distillation pursuant to Article 3 (1 ) 1991 /92 WINE YEAR I (ECU /% vol/hl) 1 . Buying-in price to be paid by the distiller to the producer 0,83 2. Aid for distillation : (a) Neutral alcohol  standard  from marcs  from wine and lees (b) Spirits from marcs (c) Spirits from wine (d) Raw alcohol :  standard  from marcs  from wine and lees 0,49 0,63 0,35 0,26 0,24 0,38 0,52 0,24 3 . Price of neutral alcohol delivered (') : l  standard 1,45  from marcs 1,59  from wine and lees 1,31 4. Price of raw alcohol delivered (') : l  standard 1,34  from marcs 1,48  from wine and lees 1,20 5 . EAGGF contribution for alcohol (2) 0,49 (') If the distiller has received the aid referred to in 2, these prices are reduced by an amount equal to the aid [third subparagraph of Article 18 (2) of Regulation (EEC) No 2046/89]. (2) For quantities of alcohol delivered to the intervention agency in respect of which aid has been paid to the distiller, the contribution is reduced by the flat-rate aid paid . No L 219/14 Official Journal of the European Communities 7. 8 . 91 ANNEX III Distillation pursuant to Article 3 (2) 1991 /92 WINE YEAR (ECU/o/o vol/hl) 1 . Buying-in price to be paid by the distiller to the producer 1,84 2. Aid for distillation : 1 . Neutral alcohol 1,34 2. Spirits from wine and raw alcohol 1,23 ANNEX IV Reduction in the buying-in price of wines referred to in Article 3 (7) 1991 /92 WINE YEAR (ECU/o/o vol/hl) Portugal : 0,15